Cite as 2017 Ark. App. 137


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                          CR-16-792
                                        No.


                                                    OPINION DELIVERED: MARCH 8, 2017
ARKANSAS DEPARTMENT OF HUMAN
SERVICES                       APPEAL FROM THE PULASKI
                    APPELLANT COUNTY CIRCUIT COURT,
                               ELEVENTH DIVISION
                               [NO. 60JV-16-646]
V.
                               HONORABLE PATRICIA A. JAMES,
                               JUDGE
STATE OF ARKANSAS
                      APPELLEE AFFIRMED




                              ROBERT J. GLADWIN, Judge

        Appellant, the Division of Youth Services of the Arkansas Department of Human

 Services (hereinafter ADHS), appeals the June 28, 2016 order of commitment for A.L. and

 the June 30, 2016 order denying its motion to intervene and partially granting its motion to

 set aside the June 28, 2016 order filed by the Pulaski County Circuit Court. ADHS does

 not appeal the actual determination of delinquency with respect to A.L. in this matter, but

 rather, the limitations and requirements placed on ADHS by the order issued by the

 Eleventh Division of the Sixth Judicial District. ADHS argues that this court should (1)

 reverse the denial of the motion to intervene filed by ADHS and (2) find that the limitations

 placed on ADHS as it relates to its placement of A.L. upon commitment by the trial court

 infringes on its statutory authority. We affirm.
                                 Cite as 2017 Ark. App. 137

                                            I. Facts

       On June 28, 2016, A.L. was adjudicated a delinquent juvenile based on a rape charge,

and he was committed to ADHS. The trial court recommended he receive sex-offender-

specific treatment, mental-health treatment, the serious-offender program, and other

educational services. The order specifically stated, “DYS [the Division of Youth Services]

shall develop a treatment plan for [A.L.].” The order also contained language that limited

ADHS’s ability to move the youth within its system of juvenile-service facilities. Specifically,

the order stated in paragraph 8 that “[ADHS] shall not, under any circumstances, place

[A.L.] in any detention facility without the benefit of services for [A.L.].” The June 28,

2016 order did not specify what type of services were needed, whether they be for

rehabilitation, education, medical, drug treatment, or something else. Paragraph 14 of the

June 28, 2016 order also directed the Sheriff of Pulaski County, Arkansas, to forthwith take

A.L. into custody and deliver him to the intake unit of the Youth Services Center of ADHS.

       ADHS was not a party to the delinquency proceedings, and on June 29, 2016, it filed

a motion to intervene and set aside the June 28, 2016 order of commitment. Specifically,

ADHS requested the trial court set aside paragraphs 8 and 14. No response was filed by the

State, and no hearing was held on the motion. On June 30, 2016, the trial court denied

ADHS’s motion to intervene, stating, “This . . . is a delinquency case, and thus, subject to

the Arkansas Rules of Criminal Procedure.” The trial court agreed to vacate the language

in paragraph 14 directing the Pulaski County Sheriff to immediately deliver A.L. to the

intake center because paragraph 14 violated Arkansas Code Annotated section 9-28-207(a)

(Repl. 2015), which provides that “[w]hen any youth is committed to [ADHS] as authorized


                                               2
                                 Cite as 2017 Ark. App. 137

in this section, the youth shall be under the exclusive care, physical custody, and control of

[ADHS] from the time of the lawful reception of the youth by a youth services center until

the youth is released from the physical custody of the division.” But as to ADHS’s objection

to paragraph 8 of the June 28, 2016 order of commitment, which provided that “[ADHS]

shall not, under any circumstances, place [A.L.] in any detention facility without the benefit

of services for [A.L.],” the trial court pointed out:

                [t]he Court is not ordering a specific placement for the juvenile while in the
       custody, care, and control of DYS. The Court’s order merely recites that the juvenile
       must receive services while in DYS custody. Providing “appropriate services and
       programs” is the purpose cited by the state legislature in its creation of the Division
       of Youth Services. Ark. Code Ann. § 9-28-201 (Repl. 2015). Further references to
       DYS providing appropriate services, programs, and facilities to serve the juveniles in
       this state, and specifically to rehabilitate the juveniles in DYS custody, are referenced
       throughout statutes that outline the powers, duties, and responsibilities of DYS. See
       Ark. Code Ann. § 9-28-203 et seq. Therefore, this Court’s commitment order is in
       harmony with the Division’s statutory mandated purpose and obligations.

ADHS then filed its timely notice of appeal on July 26, 2016, in order to challenge the trial

court’s determination that ADHS did not have a right of intervention in juvenile-

delinquency matters and to challenge the limitations placed on ADHS in paragraph 8 of the

June 28, 2016 order of commitment.

                          II. Standard of Review and Applicable Law

       This matter involves a denial of a motion to intervene and statutory interpretation.

Pursuant to Arkansas Rule of Civil Procedure 24(a)(2) (2016), three requirements must be

met for intervention as of right: (1) the party must claim a recognized interest in the

property or transaction that is the subject of the litigation; (2) the party’s interest must be

such that it might be impaired by disposition of the action; and (3) the party’s interest is not

adequately represented by existing parties. This court applies an abuse-of-discretion standard

                                               3
                                 Cite as 2017 Ark. App. 137

of review when considering the denial of a motion to intervene as a matter of right. See

Hunter v. Runyan, 2011 Ark. 43, 382 S.W.3d 643; Christian v. McVesting, LLC, 2014 Ark.

App. 509, 443 S.W.3d 578. An abuse of discretion means a discretion improvidently

exercised, i.e., exercised thoughtlessly and without due consideration. Cochran v. Bentley,

369 Ark. 159, 251 S.W.3d 253 (2007).

       When the interest is identical with that of a party to the litigation, the interest is

adequately represented, but where the applicant’s interest is significantly different from that

of any party to the action, it is not. UHS of Ark., Inc. v. City of Sherwood, 296 Ark. 97, 752
S.W.2d 36 (1988). If one seeking intervention will be left with a right to pursue an

independent remedy against the parties, then he or she has no interest that needs protecting

as of right. Billabong Prod., Inc. v. Orange City Bank, 278 Ark. 206, 644 S.W.2d 594 (1983).

       This court reviews issues of statutory interpretation de novo because it is for this

court to determine the meaning of a statute. Berryhill v. Synatzke, 2014 Ark. 169, 432
S.W.3d 637. The basic rule of statutory construction is to give effect to the intent of the

legislature. Id. Where the language of a statute is plain and unambiguous, the court

determines the legislative intent from the ordinary meaning of the language used. Id. In

considering the meaning of a statute, the court construes it just as it reads, giving the words

their ordinary and usually accepted meaning in common language. Id. The court construes

the statute so that no word is left void, superfluous or insignificant, and the court gives

meaning and effect to every word in the statute, if possible. City of Little Rock v. Rhee, 375
Ark. 491, 292 S.W.3d 292 (2009).




                                              4
                                Cite as 2017 Ark. App. 137

                              III. Denial of Motion to Intervene

      We recently addressed the identical issue regarding intervention in Arkansas

Department of Human Services v. State, 2017 Ark. App. 55, at 5–7, __ S.W.3d __, __.

              When the denial of a motion to intervene as a matter of right is based on a
      failure by an appellant to meet the requirements of the rule, our review is de novo.
      De novo review means that the entire case is open for review.

              Rule 24 (2016) of the Arkansas Rules of Civil Procedure allows for two types
      of intervention, (1) permissive and (2) as of right. An intervenor is entitled to
      intervention as a right when the applicant: “claims an interest relating to the property
      or transaction which is the subject of the action and he is so situated that the
      disposition of the action may as a practical matter impair or impede his ability to
      protect that interest, unless the applicant’s interest is adequately represented by
      existing parties.” Ark. R. Civ. P. 24(a). Pursuant to Rule 24(a)(2), three requirements
      must be met for intervention as of right: (1) the party must claim a recognized interest
      in the property or transaction that is the subject of the litigation; (2) the party’s
      interest must be such that it might be impaired by disposition of the action; and (3)
      the party’s interest is not adequately represented by existing parties.

                                                 ....
              Although not directly on point, our supreme court has decided two cases that
      are instructive. In Arkansas Department of Human Services v. Bailey, 318 Ark. 374, 885
S.W.2d 677 (1994), the court dismissed the appeal because ADHS was not a party
      to the Families In Need of Services (FINS) litigation. ADHS had filed a motion to
      set aside the FINS order—arguing that the court could not force it to pay for certain
      treatment ordered—which the trial court denied. Rather than appealing from the
      denial of its motion, ADHS appealed from the FINS orders. Our supreme court held
      that the proper procedure for ADHS to have challenged the trial court’s decision
      would have been to appeal the trial court’s denial of its motion to set aside the
      judgment rather than appealing the FINS order requiring it to pay for certain
      treatment.

              And in Arkansas Department of Human Services v. R.P., 333 Ark. 516, 970
S.W.2d 225 (1998), our supreme court held that ADHS had standing to appeal in a
      case in which it appealed from the trial court’s denial of its motion to set aside a FINS
      order rather than appealing directly from the FINS order in which it was not a party.
      The court held that ADHS had attempted to obtain relief in the trial court and thus
      had standing to appeal from the trial court’s denial of its motion to set aside.

              Here, because ADHS sought relief by filing motions to vacate in J.O.’s and
      P.L.’s cases that were denied by the trial court—essentially following the procedures

                                              5
                                 Cite as 2017 Ark. App. 137

       outlined in R.P., supra, and Bailey, supra—we hold that it may appeal from the orders
       denying those motions and does not need to intervene in the underlying, already
       completed matters. See R.P., supra, Bailey, supra. We note that ADHS does not have
       “a recognized interest” in the actual, underlying delinquency matters related to J.O.
       and P.L., whose interests were the type designed to be protected by Rule 24. ADHS
       has no “interest” in whether a particular juvenile is adjudicated delinquent in a
       particular case; it is merely the executive agency designed to house and treat juveniles
       once their dispositions are determined by the judicial branch.

       Based on the same analysis, we affirm the trial court and hold that ADHS may appeal

from the order denying its motion without needing to intervene in the underlying matter.

             IV. Infringement of ADHS’s Statutory Authority Regarding Placement

       ADHS also submits that Arkansas law is clear that a trial court may not dictate

placement of a juvenile committed to ADHS. Arkansas Code Annotated section 9-27-

330(a)(1)(B)(iii) provides,

       (a) In an order of commitment, the court may recommend that a juvenile be placed
       in a treatment program or community-based program instead of a youth services
       center and shall make specific findings in support of such a placement in the order.

       (b) The court shall also specify in its recommendation whether it is requesting a
       division aftercare plan upon the juvenile’s release from the division.

The statutory language also indicates that, upon a juvenile’s commitment, ADHS has

“exclusive care, physical custody, and control of the juvenile.” See Ark. Code Ann. § 9-28-

207. ADHS urges that the June 28, 2016 order of commitment violated these statutory

provisions when it stated that “[ADHS] shall not, under any circumstances, place [A.L.] in

any detention facility without the benefit of services for [A.L.].”

       ADHS argues that when the Arkansas Juvenile Code is read in its entirety, it gives

ADHS wide and exclusive discretion to move youth within its system of youth-

service/juvenile-detention facilities and treatment programs. Pursuant to section 9-27-


                                              6
                                 Cite as 2017 Ark. App. 137

330(a)(1)(B)(iii)(a), an order of commitment issued by a circuit court may only

“recommend” a particular placement. The Juvenile Code is also clear and unambiguous in

section 9-28-207(a), which provides:

       When any youth is committed to the Division of Youth Services of the Department
       of Human Services, as authorized by this section, the youth shall be under the
       exclusive care, physical custody, and control of the division from the time of the lawful
       reception of the youth by a youth services center until the youth is released from the
       physical custody of the division.

(Emphasis added.)

       ADHS argues that when sections 9-27-330 and 9-28-207 are taken into

consideration together, it is apparent that ADHS has the ability to determine placement for

the juvenile. ADHS alleges that that the limitation placed on it by the June 28, 2016 order

violates both of these provisions because it was not merely a recommendation as set forth in

section 9-27-330, and because it infringes on ADHS’s statutory authority to have exclusive

care, physical custody, and control of the juvenile, as set forth in section 9-28-207.

       We disagree. ADHS acknowledges that it is charged with providing services to

juveniles who are found to be delinquent in the hope of rehabilitating those juveniles. Ark.

Code Ann. § 9-28-203. And we recognize ADHS’s concerns regarding the limitation of

currently having only five treatment facilities throughout the state and the accompanying

constraints on space and available beds. The court, however, disagrees with ADHS’s

argument that the language objected to in the June 28, 2016 order of commitment would

effectively prevent ADHS from using its judgment as to when and where the juvenile is

placed, in effect allowing A.L. to “jump the line” to be placed in one of the five treatment

facilities operated by ADHS ahead of other juveniles awaiting treatment.


                                               7
                                  Cite as 2017 Ark. App. 137

       The Juvenile Code “shall be liberally construed to the end that its purposes may be

carried out.” See Ark. Code Ann. § 9-27-302. Particularly, the purpose is,

               (3) To protect society more effectively by substituting for retributive
       punishment, whenever possible, methods of offender rehabilitation and rehabilitative
       restitution, recognizing that the application of sanctions that are consistent with the
       seriousness of the offense is appropriate in all cases; and

              (4) To provide means though which the provisions of this subchapter are
       executed and enforced and in which the parties are assured a fair hearing and their
       constitutional and other legal rights recognized and enforced.

Ark. Code Ann. § 9-27-302(3)–(4).

       It is undisputed that once a juvenile is found to be delinquent, the trial court may

enter an order committing the juvenile to the Division of Youth Services of ADHS pursuant

to section 9-27-330. ADHS focuses on the language in section 9-27-330(a)(1)(B)(iii)(a) as a

basis to imply that ADHS is not required to follow a court order with respect to placement.

We hold that the trial court’s order does not dictate placement but states only that if A.L. is

going to be in ADHS’s custody, he must receive treatment; it does not dictate what kind of

treatment must occur and does not violate section 9-28-207.1

       To the extent that ADHS argues that the trial court overstepped its authority by

ruling that if the juvenile is going to be in ADHS’s custody, then he has to receive services,

we note ADHS’s own legislative mandate regarding the possibility of holding a juvenile

without providing treatment.

       The General Assembly recognizes that the state has a responsibility to provide its youth
       with appropriate services and programs to help decrease the number of juvenile offenders in the
       state and to create a better future for the state’s youth and that reforms in the juvenile
       justice system require oversight by an organization with special expertise in the
       1
      The trial court withdrew the portion of paragraph 14, requiring ADHS to
immediately take custody of the juvenile.

                                                 8
                                  Cite as 2017 Ark. App. 137

       problems of juvenile offenders. Therefore, the General Assembly declares that this
       subchapter is necessary to create a single entity within the Department of Human
       Services with primary responsibility for coordinating, sponsoring, and providing services to
       Arkansas’s youth and to create a structure within state government that will be
       responsive to the needs of the state’s youth.

Ark. Code Ann. § 9-28-201 (emphasis added). The trial court’s order does not instruct

ADHS as to any particular placement or treatment guidelines it must follow; the order does

not require ADHS to do anything other than what is already required by statute—provide

services to Arkansas’s youth. Accordingly, we affirm.

       Affirmed.

       ABRAMSON and VIRDEN, JJ., agree.

       Nader G. Afsordeh, Arkansas Department of Human Services, Office of Chief

Counsel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                                9